Citation Nr: 0334645	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection a genitourinary 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had active duty from March 1948 to February 
1952.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued the denial of the 
issues on appeal.  

The issues of entitlement to service connection for a 
genitourinary disorder and a back disorder will be considered 
in the remand portion of this decision.



FINDINGS OF FACT

1. In a June 1956 decision, the Board denied the veteran's 
claims for service connection for a genitourinary disability 
and a back disability.  No appeal was filed and, under the 
law, the decision became final.

2.  Subsequently received evidence is not cumulative or 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claims for service 
connection for a genitourinary disorder, and residuals of a 
back injury with arthritis.


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
a genitourinary disability disability, is reopened. 38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2001 & 2003).

2.  The evidence submitted since the previous final decision 
is new and material, and the claim of entitlement to service 
connection for a back disability with arthritis, is reopened. 
38 U.S.C.A. §§ 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is allowing 
the appeal at issue in this decision, the appellant does not 
require further assistance to substantiate his claim, and the 
VCAA does not apply.

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) are 
applicable to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, to be codified at 38 C.F.R. 
§ 3.156(a), is not liberalizing.  These changes do not apply 
to the appellant's claim to reopen, which was received in May 
2001. 

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103. The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to grant a claim.

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When the Board considered this case in June 1956, the record 
was fairly clear.  The veteran's service medical records at 
enlistment and separation were negative for any complaint, 
diagnosis, or treatment for any genitourinary or back 
disabilities.   However, these records show a January 1951 
diagnosis of "large prostate, cause unknown" and treatment 
for chronic prostatitis, "organism unknown" from February 
to November 1951.

In March 1952, the veteran submitted a claim for service 
connection for prostate gland defect caused by weak bladder.  
He reported no treatment for this condition before, during or 
after service.  He was apparently scheduled for a VA 
examination in May 1952, but there is no record of the 
examination.

The veteran filed an additional claim for service connection 
for prostate trouble, weak bladder, and lower back pain (VA 
Form 8-526) in October 1955.  He reported medical treatment 
for his claimed conditions from his private physician, Dr. 
Ira A. Warf.  He also reported that he had undergone a 
government examination in May 1952.

Accompanying the veteran's October 1955, claim was a letter 
from Dr. Warf, reporting a history of low back pain, right 
leg pain, and loss of bladder control.  The diagnoses were 
chronic cystitis, prostatitis, and arthritis.  

A VA examination was conducted in November 1955.  The 
examiner's diagnosis was "no orthopedic pathology, no GU 
[genitourinary] pathology."  

In May 1956, the veteran testified at a hearing at the Board.  
He testified that in 1950, while stationed at Camp Mori, 
Japan, he was required to lift a top beam from a mess hall 
tent.  Subsequent to lifting the tent pole, the appellant 
reported loss of bladder control, right leg pain, and low 
back pain.  

In a June 1956 decision the Board denied the appellant's 
claims for service connection for a genitourinary disorder 
and a back condition, based upon a finding that there was no 
objective evidence of any current disability associated with 
military service.

The June 1956 Board decision, is the last final decision on 
the claims at issue in this appeal, and the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is the evidence 
added to the record since the issuance of the June 1956 
decision.  Evans v. Brown, 9 Vet. App. 273, 283 (1996)

The newly submitted evidence includes the veteran's private 
treatment records from January 2002 for low back pain and a 
February 2002 surgical pathology report showing chronic 
prostatitis.

In a January 2002 treatment record, the appellant's 
physician, Dr. Warren D. Yu, noted the veteran's complaints 
of continuous back and urinary problems since an in-service 
injury.  His surgical history consisted of hernia repair and 
prostate surgery that was also noted in a letter dated in 
January 2002 from the appellant's urologist, Dr. Ramez 
Andrawis.  The appellant underwent transurethral resection of 
the prostate in 1988.  

This evidence is not cumulative or redundant of the evidence 
previously of record.  The medical evidence previously of 
record did not document a current disability, while the 
subsequently received evidence does report such disability.  
The newly received evidence is probative, and is thus so 
significant that it must be considered to fairly decide the 
merits of the claims.  Accordingly, it is new and material 
and the claims are reopened. 


ORDER

New and material evidence has been presented, the claim for 
service connection for a genitourinary disorder is reopened.

New and material evidence has been presented, the claim for 
service connection for residuals of a back injury with 
arthritis is reopened. 


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In this case, the appellant's May 1956 testimony is competent 
evidence of a back injury in service.  The service medical 
records provide evidence of genitourinary problems in 
service.  The veteran has reported a continuity of 
symptomatology, and there is current competent evidence of 
the claimed disabilities.  Accordingly, an examination is 
warranted.

As was noted earlier, the veteran reported undergoing a 
government examination in May 1952.  The record shows that he 
was scheduled for a VA examination in Richmond, Virginia that 
month, and the veteran reported that his examination took 
place in the "Maine Navy Building-Wash 2, D.C."

In a January 2002 treatment record, the appellant's 
physician, Dr. Wu, noted the appellant's surgical history 
that included a 1988 transurethral resection of the prostate 
and hernia repair.  The RO should ask the appellant to 
specify the dates and locations of his surgical procedures.  
Then, the RO should obtain all related medical records that 
have not been associated with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should seek the reports of the 
veteran's VA examination conducted on May 
20, 1952, through the VA Out-Patient 
Service, of the Richmond, Virginia VA 
Hospital; and on May 13, 1952 at the 
"Main Navy Building" in Washington, D.C.

2.  The RO should ask the appellant to 
provide the full name and address of any 
healthcare provider who treated his 
genitourinary or back disabilities, to 
include a 1988 transurethral resection of 
the prostate and hernia repair.  The RO 
should then take the necessary steps to 
obtain complete clinical records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the etiology of 
any current back disability.  Send the 
claims folder to the examiner(s) for 
review.  After reviewing the claims folder 
and conducting an examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent possibility or greater) that 
any current back disability is due to an 
injury sustained from heavy lifting during 
service.  The examiner should provide 
reasons for the opinion.

4.  The RO should make arrangements for 
the appellant to be afforded a VA medical 
examination to determine the etiology of 
any current genitourinary disability.  
Send the claims folder to the examiner(s) 
for review.  After reviewing the claims 
folder and conducting an examination, the 
examiner should express an opinion as to 
whether it is as least as likely as not 
(50 percent possibility or greater) that 
chronic prostatitis diagnosed in a 
February 2002 biopsy report is related to 
a disease or injury during active military 
service, including the urinary problems 
and prostatitis reported in service.  The 
examiner should provide a rationale for 
all opinions.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.   

6.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  Reopen based on 
continuous  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


